       AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                  FILED
                                            UNITED STATES DISTRICT COUl T                                           MAR li,2·2020

                    UNITED STATES OF AMERICA
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                             JUDGMENT IN A C
                                                                                                                Cl.2AKU,1TA1,~
                                                                                                             ~ffNc"A:  CT    OR!'!
                                                                             (For Revocat10n of Probation or Supervised Release)
                                       V.                                    (For Offenses Committed On or After November 1, 1987)
                     RICHARDLYNNKARAUS (I)
                                                                                CaseNumber:         3:19-CR-01658-WQH

                                                                             Brian J. White
                                                                             Defendant's Attorney
       REGISTRATION NO.               97710-198

       •·
       THE DEFENDANT:
       C8I admitted guilt to violation of allegation(s) No.        1 and 3

       D    was found guilty in violation ofallegation(s) No.
                                                                 - - - - - - - - - - - - - - after denial of guilty.
       Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

       Allegation Number                 Nature of Violation

                     I                   nv5, Failure to report to USPO (US Probation Office) upon release from custody
                     3                   nvl6, Failure to report law enforcement contact




            Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
- - -judgment mtrlblly paid. If mdered to pay restituttorr;lhederenchmtsnall noflfyflie court and
     material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 RICHARD LYNN KARAUS (I)                                                 Judgment - Page 2 of2
CASE NUMBER:               3:19-CR-01658-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Eleven (11) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
          1. That defendant be required to serve the entirety of the eleven (11) month sentence in a secure
              Bureau of Prisons facility.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       D     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-01658-WQH
